     CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 1 of 31



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

Paris Shoots, Jonathan Bell, Maxwell
Turner, Tammy Hope, Phillipp                     Court File No. 0:15-cv-00563-SRN-SER
Ostrovsky, Brenda Brandt, Anissa
Sanders, Najai McCutcheon,
and Michael Chavez, on behalf of
themselves, the Proposed Rule 23 Classes,
and others similarly situated,

                     Plaintiffs,

v.

iQor Holdings US Inc.,

                 Defendant.
________________________________________________________________________

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
         MOTION FOR PRELIMINARY SETTLEMENT APPROVAL


                                    INTRODUCTION

       Plaintiffs Paris Shoots, Jonathan Bell, Maxwell Turner, Tammy Hope, Sophia

Ward, Phillipp Ostrovsky Brenda Brandt, Anissa Sanders, Denise Duffie-McCants, and

Michael Chavez (collectively, “Plaintiffs”) and Defendant iQor Holdings US, Inc.

(“Defendant”) have reached a proposed settlement of Plaintiffs’ class and collective

action claims for unpaid wages arising under the Fair Labor Standards Act (“FLSA”) and

the wage-and-hour laws of eight states. Plaintiffs respectfully request that the Court

preliminarily approve the proposed settlement.
     CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 2 of 31



       As detailed below, the settlement is the product of arm’s-length negotiations by

informed counsel, assisted by a well-respected mediator. The settlement is a fair,

adequate, and reasonable resolution of the Parties’ bona fide dispute as to liability,

damages, and class certification under the FLSA and the relevant state laws. Accordingly,

Plaintiffs respectfully request that the Court: (1) grant preliminary settlement approval;

(2) certify the proposed Rule 23 State Law Settlement Classes for the purposes of

settlement; (3) appoint Plaintiffs’ Counsel as Class Counsel; (4) appoint Angeion Group

as settlement administrator; (5) approve, and direct distribution of, the three proposed

settlement notices to the Settlement Class Members; (6) schedule a deadline for

Plaintiffs’ motion for attorneys’ fees, costs, service awards, and final approval; and (7)

schedule a hearing on same.

                  FACTUAL AND PROCEDURAL BACKGROUND

I.     THE PARTIES AND CLASS REPRESENTATIVES

       iQor provides outsourcing and customer support services through call centers in

the United States and around the world. (See 4th Am. Compl. ¶ 32.) The Plaintiffs and

class members are current and former employees of Defendant who worked as hourly-

paid Contact Center Agents in the United States. (See id. ¶¶ 2-21.)

       Each of the Named Plaintiffs and proposed Rule 23 Class Representatives worked

for Defendant as Contact Center Agents during the timeframes relevant to this case.1


1
  Plaintiffs Sophia Ward and Denise Duffie-McCants are not designated as Named
Plaintiffs in the Fourth Amended Complaint, but previously agreed to serve as Class
Representatives for Plaintiffs’ Motion for Class Certification, and are proposed again for
the purpose of Plaintiffs’ Motion for Preliminary Settlement Approval.
                                              2
      CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 3 of 31



Paris Shoots worked in iQor’s Plymouth, MN call center from approximately April 2014

to June 2014. (Shoots Decl. ¶ 2, ECF No. 363-10.) Jonathan Bell worked in the Buffalo,

NY call center from approximately July 2011 to May 2014. (Bell Decl. ¶ 2, ECF No.

363-10.) Maxwell Turner worked in the Buffalo, NY call center from approximately July

2013 to the present. (Turner Decl. ¶ 2, ECF No. 363-10.) Tammy Hope worked in iQor’s

Columbus, OH call center from approximately November 2011 to November 2013.

(Hope Decl. ¶ 2, ECF No. 363-10.) Sophia Ward worked in Tempe, AZ from

approximately August 2012 to early 2015. (Ex. 9, Ward Dep. 12:6-10, 31:2-13, ECF No.

363-9.) Brenda Brandt worked out of the Colorado Springs, CO call center from

approximately June 2013 to October 2014. (Brandt Decl. ¶ 2, ECF No. 363-10.) Anissa

Sanders has worked in the Charlotte, NC call center for over ten years. (Sanders Decl. ¶

2, ECF No. 363-10.) Denise Duffie-McCants worked in Charleston, SC from

approximately 2010 to October 2014. (Ex. 4, Duffie-McCants Dep. 6:22-12:7, ECF No.

363-4.) Michael Chavez worked in the Simi Valley, CA from approximately September

2009 to November 2014. (Chavez Decl. ¶ 2, ECF No. 363-10.)

II.     THE PARTIES ENGAGED IN EXTENSIVE DISCOVERY, CONTESTED
        CLASS CERTIFICATION BRIEFING, AND MULTIPLE MEDIATION
        SESSIONS BEFORE REACHING A CLASS-WIDE SETTLEMENT
        AGREEMENT

        This action was filed in Minnesota state court on January 21, 2015, asserting

claims for unpaid wages under Minnesota law stemming from iQor’s TimeQey

timekeeping system. (See Notice of Removal, ECF No. 1.) Defendant removed the case

on February 20, 2015. (Id.) Plaintiffs amended the Complaint to add overtime claims


                                             3
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 4 of 31



under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b), as well as Rule 23

class action claims for overtime and other wages under New York, Ohio, and Arizona

law. (Am. Compl., ECF No. 19.) Plaintiffs later added state law claims under Colorado,

North Carolina, South Carolina, and California state law. (See 2nd Am. Compl., ECF

No. 121; 3d Am. Compl., ECF No. 294.) The operative Complaint is the Fourth

Amended Complaint. 2 (4th Am. Compl., ECF No. 336.) Defendant denied Plaintiffs’

allegations. (See Answer, ECF No. 339.)

       On June 26, 2015, Plaintiffs moved for conditional certification of their FLSA

overtime claims. (Motion, ECF No. 79.) The motion was granted, and notice was issued

to all current and former Contact Center Agents who used TimeQey for timekeeping

purposes at any time from October 19, 2012 to December 31, 2014. (Order, ECF No. 142

at 53-54, 63.) A total of 3,545 workers filed consent forms to join the action pursuant to

29 U.S.C. § 216(b). (See generally Dkt.; Srey Decl. ¶ 2.)

       The Parties engaged in extensive discovery from June 2016 through July 2017,

allowing both Parties to evaluate the strengths and weakness of the claims and defenses at

issue. Plaintiffs deposed Defendant’s Rule 30(b)(6) designee and multiple executives,

interviewed many of the Opt-In Plaintiffs, and obtained tens of thousands of pages of

documents from Defendant. (Srey Decl. ¶ 3.) Defendant deposed multiple Plaintiffs, and

served discovery on 100 Opt-in Plaintiffs. (Id.) Both Parties analyzed Defendant’s payroll



2
 Plaintiffs also brought claims under the Fair Credit Reporting Act. (4th Am. Compl,
ECF No. 33.) On October 18, 2016, the Court issued an order granting Defendant’s
motion to dismiss those claims. (ECF No. 314.) They are not at issue here.
                                             4
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 5 of 31



and time data to determine potential damages, and engaged expert witnesses to assist with

the analysis. (Id.)

       On August 18, 2017, Plaintiffs filed a motion for certification of their state law

claims pursuant to Fed. R. Civ. P. 23. (ECF No. 353.) On the same date, Defendant filed

a motion for decertification of the FLSA Collective. (ECF No. 247.) The Court heard oral

argument on September 29, 2017. (ECF No. 409.) On March 27, 2018, the Court issued

an Order denying Plaintiffs’ motion for Rule 23 class certification, and granting in part

and denying in part Defendant’s motion for FLSA decertification.3 (ECF No. 430.) The

Court stayed its Order for sixty (60) days to allow sufficient time for the FLSA Opt-in

Plaintiffs and the putative Rule 23 class members to evaluate their options concerning

potential re-filing of their claims. (ECF No. 435.)

       On July 9, 2018, after extensive negotiations, the Parties reached an agreement to

resolve the case and signed a Memorandum of Understanding. (See ECF No. 454.) The

Court subsequently vacated all remaining case deadlines. (ECF No. 456.) The Parties

finalized the Settlement Agreement on October 17, 2018. (Srey Decl. ¶ 4.)

       The Parties settlement is the product of extensive arm’s-length negotiations aided

by well-respected neutrals over the course of multiple mediation sessions. Early on, on

May 19, 2016, the Parties attended a mediation session with mediator Michael E.

Dickstein in New York, New York. (Id. ¶ 5.) Near the close of discovery, the Parties


3
 On April 11, 2018, Defendant filed a motion to certify certain aspects of the Court’s
decertification Order for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). (ECF No.
444.) The Court denied the motion. (ECF No. 447.)

                                             5
       CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 6 of 31



agreed to a second mediation session. (Id.) The Parties engaged mediator Joan S.

Morrow, and scheduled a mediation session to take place on May 31, 2017 in Reston,

Virginia. (Id.) After pre-mediation discussions, the Parties decided to postpone the

session. (Id.) Later, following oral argument on the motions for class certification and

decertification, the Parties again agreed to a session with Ms. Morrow on December 19,

2017, in Richmond, Virginia. (Id.) Although a settlement was not reached at that time,

the Parties were able to significantly narrow the gap between their respective positions

and subsequently reached an agreement through a series of follow-up discussions through

their respective counsel. (Id.)

III.     SUMMARY OF THE SETTLEMENT TERMS

         A.     The Parties Stipulate to Class Certification Under Fed. R. Civ. P. 23
                for the Purposes of Settlement

         The final and fully-executed Settlement Agreement is attached as Exhibit 1 to the

Declaration of Rachhana T. Srey. The Parties intend to resolve the claims of all members

of the FLSA Collective (i.e., all Opt-in Plaintiffs), as well as all members of the asserted

Rule 23 Classes. As set forth above, the Court previously conditionally certified the

following FLSA Collective pursuant to 29 U.S.C. § 216(b): “All current and former iQor

Contact Center Agents who used TimeQey for timekeeping purposes at any time from

October 19, 2012 to December 31, 2014.” (Order, ECF No. 142 at 53-54, 63.) The

settlement covers all 3,545 Opt-in Plaintiffs. (Settlement Agreement ¶ 22.)

         The Parties have further stipulated to certification of eight separate Rule 23 classes

for the purposes of settlement, consistent with the classes proposed in Plaintiffs’ previous


                                               6
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 7 of 31



motion for class certification. These classes are comprised of individuals who worked in

the following states: Arizona, California, Colorado, Minnesota, New York, North

Carolina, Ohio, and South Carolina. (Id. ¶ 28.) There are 16,720 total members of the

proposed Rule 23 State Law Settlement Classes. (Id. ¶ 22.)

       B.     The Settlement Amount and Initial Allocation of Funds

       The Settlement Agreement resolves the claims of the FLSA Collective and Rule

23 State Law Classes for a total of $8,750,000.00 (“Gross Settlement Amount”).

(Settlement Agreement ¶ 21.) The sum of the Gross Settlement Amount remaining after

subtracting: (a) Class Counsel’s attorneys’ fees and costs; (b) Plaintiff service payments;

(c) a contingency fund; (d) a payroll tax fund; and (e) settlement administration costs,

will make up the “Net Allocation Fund.” (Id. ¶ 22.) The Net Allocation Fund will be

allocated to Participating Class Members. (Id. ¶ 23.)

       The preliminary Net Allocation Fund will be no less than $4,850,333. (Srey Decl.

¶ 6.) To calculate each Settlement Class Member’s pro rata settlement allocation,

Plaintiffs’ Counsel performed a detailed and comprehensive damages analysis. (Id.) For

each Settlement Class Member, the analysis considered: (1) the number of eligible weeks

the Settlement Class Member worked as a Contact Center Agent during the applicable

statutory period(s); (2) the Settlement Class Member’s individual payroll and

timekeeping records provided by Defendant; (3) an analysis of each individual’s weekly

hours worked; (4) the available remedies for each Settlement Class member under the

FLSA and/or the applicable laws of the state in which they worked; and (5) a weighting

of each Settlement Class Member’s federal and state claims based upon risk of loss on

                                             7
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 8 of 31



the merits and the class certification risk of the relevant state law claims. (Id.) From this

analysis, Plaintiffs’ Counsel calculated an individual pro rata percentage for each

Settlement Class Member, and then applied that percentage to the Net Allocation Fund to

determine each Settlement Class Member’s individual settlement offer. (Id.)

       As noted above, the Net Allocation Fund is determined by deducting the following

items from the Gross Settlement Amount. First, the Agreement allows Plaintiffs’ Counsel

to request an award of attorneys’ fees in an amount up to $2,916,666.66 (one-third of the

total settlement fund). (Settlement Agreement ¶¶ 32-34.) Counsel will also seek

reimbursement of their litigation costs of up to $300,000. (Id.) If the Court approves fees

or costs in an amount less than requested, the remaining amounts will be reallocated in

the final settlement allocations on a pro rata basis. (Id.)

       Second, Plaintiffs’ Counsel will also request service payments to the Named

Plaintiffs and to Plaintiffs who participated significantly in discovery in recognition of

their time and effort in securing the proposed settlement. (Id. ¶¶ 43-44.) If any lesser

amount is approved by the Court, the difference will be reallocated in the final settlement

allocations on a pro rata basis. (Id.)

       Third, the Parties have agreed to a contingency fund of up to $250,000, the

purpose of which is to effectuate the purposes of settlement, including to resolve the

claims of any Settlement Class Members who timely opt-out or reject their settlement

offer and later assert claims. (Id. ¶ 38-42.) The fund starts at $50,000, with $7,500 added

for each increment of five Settlement Class Members who opt-out or reject their

settlement offers during the notice period. (Id.) In no event will the contingency fund

                                               8
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 9 of 31



exceed $250,000. (Id.) Any unused portion of the fund will be designated as cy pres and

donated to two charitable organizations. (Id.)

       Fourth, $250,000 will be set aside in a payroll tax fund to cover the employer’s

share of payroll taxes that arise from payments under the Settlement. (Id. ¶ 37.) Any

residual amount in the payroll tax fund not required for such employer payroll tax

payments will be reallocated on a pro rata basis. (Id.)

       Finally, $125,000 will be set aside to pay for expenses incurred in administering

the settlement, and to pay for the services of Angeion Group, a qualified and well-

regarded settlement administrator who will administer the settlement. (Id. ¶ 36.) Any

remaining amounts will be reallocated on a pro rata basis. (Id.)

       C.     Notice of Settlement to the Settlement Class Members and Release of
              Claims

       The Parties agree that three different settlement notices will be provided: one for

distribution to members of the FLSA Collective (the “FLSA Notice”); a second for

distribution to members of the Rule 23 State Law Settlement Classes (the “Rule 23

Notice”); and a third hybrid notice for distribution to members of the FLSA Collective

who are also members of one of the Rule 23 State Law Settlement Classes (“Hybrid

Notice”). (See Settlement Agreement ¶¶ 47-57 & Exs. 1-3.)

   • The FLSA Notice will inform each member of the FLSA Collective of the ninety
     (90) day period (“Notice Response Deadline”) to reject in writing his/her
     individual settlement offer and request a withdrawal of their opt-in consent form.
     Any Opt-in Plaintiffs who timely reject their individual settlement offers and
     request a withdrawal of their opt-in consent forms will be dismissed without
     prejudice and he/she will have thirty (30) days within which to file a subsequent
     action in order to preserve consent-based tolling. Failure to re-file his/her claim


                                             9
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 10 of 31



        within this timeline will result in his/her forfeiture of consent-based tolling, but
        not his/her claim.

   • The Rule 23 Notice will inform each Member of the Rule 23 State Law
     Settlement Classes of the Notice Response Deadline and his/her option to do
     nothing to accept the offer, or to opt out of the Rule 23 State Law Settlement
     Classes. Members of the Rule 23 State Law Settlement Classes who wish to be
     excluded from the settlement must complete and sign a written request for
     exclusion in a form described in the Rule 23 Notice and deliver that request to
     Class Counsel no later than the Notice Response Deadline (“Rule Opt-Outs”).
     Rule 23 Opt-Outs will receive no settlement benefits under this Settlement
     Agreement, will not be considered Participating Settlement Class Members, and
     will not be bound by any release set forth in this Agreement.


   • The Hybrid Notice will inform each member of the FLSA Collective who is also
     a member of one of the Rule 23 State Law Settlement Classes of their options,
     consistent with both the FLSA Notice and the Rule 23.
(Id.)

        The notices will be distributed, and the settlement process administered, by

Angeion Group as described above. (Id. ¶¶ 53-54.) Any Participating Settlement Class

Member who wishes to object to the settlement must file a written objection with the

Court, with copies to Class Counsel and counsel for Defendant. (Id. ¶ 52.) All objections

must be post-marked by no later than the applicable deadline. (Id.) Under the Agreement,

Defendant has the right to withdraw from the settlement if the number of Settlement

Class Members who reject their settlement offer or exclude themselves under Rule 23

exceeds 50 individuals. (Id. ¶ 57.)

        In exchange for the monetary relief provided, the members of the FLSA Collective

will release “all known and unknown claims for overtime compensation, minimum

wages, compensable work, meal and rest break periods, liquidated damages, penalties,


                                               10
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 11 of 31



and interest under the FLSA arising from the Participating Class Member’s employment

with Defendant up through December 31, 2014.” (Id. ¶ 31.) The members of the Rule 23

State Law Classes will release “all known and unknown claims for overtime

compensation, minimum wages, compensable work, meal and rest break periods,

liquidated damages, penalties, and interest under the respective state law arising from the

Participating Class Member’s employment with Defendant up through December 31,

2014.” (Id.)

       D.      The Final Distribution of Settlement Funds to the Settlement Class
               Members

       If the settlement receives final approval, Defendant will deposit the Gross

Settlement Amount within 31 days of the Settlement Effective Date or September 30,

2019, whichever is later. (Id. ¶ 62.) The administrator will then mail each Participating

Class Member a settlement check. (Id. ¶ 66.) One third of the payment will be reported as

wages for tax purposes with each Participating Settlement Class Member receiving an

IRS Form W-2. (Id. ¶ 67.) In addition, one third of the settlement payment will constitute

payment for liquidated damages, and one third will constitute penalties and/or interest;

these amounts will be reported on an IRS Form 1099. (Id.) All amounts allocated as

service payments will also be reported on an IRS Form W-2. (Id.)

       Participating Settlement Class Members will have 90 days from the date of

issuance of their settlement checks to deposit or cash them. (Id. ¶ 70.) Checks that have

not been deposited or cashed within this period will be void. (Id. ¶ 71.) Funds allocated to

Participating Settlement Class Members who do not cash their settlement checks will be


                                            11
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 12 of 31



added to the contingency fund or, if the fund has already reached the maximum, added to

the cy pres fund. (Id.)

                                  LEGAL ARGUMENT

       Federal courts favor the voluntary resolution of litigation through settlement,

particularly in the class action context. See White v. Nat’l Football League, 822 F. Supp.

1389, 1417 (D. Minn. 1993). The Eighth Circuit has held that “strong public policy

favors [settlement] agreements, and courts should approach them with a presumption in

their favor.” Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1148 (8th Cir. 1999) (citing Little

Rock Sch. Dist. v. Pulaski Cty. Spec. Sch. Dist. No. 1, 921 F.2d 1371, 1383 (8th Cir.

1990)). It is the “surety of settlement” that makes it a favored policy for dispute

resolution as compared to the “unknown dangers and unforeseen hazards of litigation.”

See In re Charter Commc’n, Inc., 2005 WL 4045741 at *4 (E.D. Mo. June 30, 2005)

(internal citations omitted).

       For the reasons set forth below, the Court should: (1) grant preliminary settlement

approval; (2) certify the proposed Rule 23 State Law Settlement Classes for the purposes

of settlement; (3) appoint Plaintiffs’ Counsel as Class Counsel; (4) appoint Angeion

Group as settlement administrator; (5) approve, and direct distribution of, the three

proposed settlement notices to the Settlement Class Members; (6) schedule a deadline for

Plaintiffs’ motion for attorneys’ fees, costs, service awards, and final approval; and (7)

schedule a hearing on same.




                                             12
     CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 13 of 31



I.     CERTIFICATION OF THE STATE LAW CLASSES FOR THE PURPOSE
       OF SETTLEMENT IS APPROPRIATE

       Every class action must meet the four prerequisites of Rule 23(a): numerosity,

commonality, typicality, and adequacy. Fed. R. Civ. P. 23(a). A class action must also be

maintainable under Rule 23(b). See Fed. R. Civ. P. 23(b). A proposed settlement class

still must satisfy the requirements for class certification. See Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 620 (1997). However, in the context of settlement, the court need

not inquire as to whether a trial of the action would be manageable on a class-wide basis.

Id. (“Confronted with a request for settlement-only class certification, a district court

need not inquire whether the case, if tried, would present intractable management

problems . . . for the proposal is that there be no trial.”); see also Dryer v. Nat'l Football

League, 2013 WL 5888231, at *8 (D. Minn. Nov. 1, 2013), aff'd sub nom. Marshall v.

Nat'l Football League, 787 F.3d 502 (8th Cir. 2015) (manageability “not relevant in the

certification of a settlement class”).

       Plaintiffs request that the Court certify the following Rule 23 State Law Settlement

Classes:

       Arizona Settlement Class: All individuals employed by iQor as Contact
       Center Agents in Arizona who used TimeQey for timekeeping purposes at
       any time from April 3, 2014 to December 31, 2014.

       California Settlement Class: All individuals employed by iQor as Contact
       Center Agents in California who used TimeQey for timekeeping purposes
       at any time since February 21, 2013 to December 31, 2014.

       Colorado Settlement Class: All individuals employed by iQor as Contact
       Center Agents in Colorado who used TimeQey for timekeeping purposes at
       any time from April 3, 2012 to December 31, 2014.


                                              13
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 14 of 31



       Minnesota Settlement Class: All individuals employed by iQor as Contact
       Center Agents in Minnesota who used TimeQey for timekeeping purposes
       at any time from January 21, 2012 to December 31, 2014.

       New York Settlement Class: All individuals employed by iQor as Contact
       Center Agents in New York who used TimeQey for timekeeping purposes
       at any time from April 3, 2009 to December 31, 2014.

       North Carolina Settlement Class: All individuals employed by iQor as
       Contact Center in North Carolina who used TimeQey for timekeeping
       purposes at any time from April 3, 2013 to December 31, 2014.

       Ohio Settlement Class: All individuals employed by iQor as Contact Center
       Agents in Ohio who used TimeQey for timekeeping purposes at any time
       from April 3, 2007 to December 31, 2014.

       South Carolina Settlement Class: All individuals employed by iQor as
       Contact Center Agents in South Carolina who used TimeQey for
       timekeeping purposes at any time from April 3, 2012 to December 31,
       2014.

(Settlement Agreement ¶ 28.) The Court previously denied Plaintiffs’ motion for class

certification due to manageability concerns. (See Order, ECF No. 430 at 24-35.) The

Court was concerned primarily with the fact that Plaintiffs sought certification of eight

classes involving the laws of eight different states, and wished to proceed with a single

trial for all classes. (See Order, ECF No. 27-35 & n.9.) The Court found that the various

differences between the laws of each of these states would require “individualized legal

and factual determinations,” presenting manageability problems in a single trial,

including potential jury confusion. (See id. at 33.) Because certification was denied under

Rule 23(b)(3), the Court did not analyze the remaining requirements for class

certification. (See id. at 35.)




                                            14
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 15 of 31



       Because the Parties have reached an agreement to resolve the matter without trial,

the Court’s manageability concerns have been adequately addressed. As set forth below,

the requirements of Rule 23 are met, and this action may be certified for settlement

purposes. To avoid burdening the Court with numerous documents that have already been

filed, citations in this section of the brief are to Plaintiffs’ previous motion for class

certification and the supporting declarations and exhibits. (See ECF No. 362.)

       A.      Numerosity is Satisfied

       Numerosity requires that “the class is so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). Here, the Rule 23 State Law Settlement Classes

each contain between several hundred and several thousand potential class members: MN

(1,837); AZ (2,016); CA (491); CO (856); NC (2,542); NY (932); OH (3,743); SC

(3,451). (See ECF No. 363 at 29.)

       B.      Commonality is Satisfied

       The commonality requirement of Rule 23(a)(2) requires “questions of law or fact

common to the class.” All questions need not be common—“even a single common

question will do.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359 (2011). (internal

quotation marks and modifications omitted). What matters is “the capacity of a classwide

proceeding to generate common answers apt to drive the resolution of the litigation.” Id.

at 350. There must be a contention that is “capable of classwide resolution—which means

that determination of its truth or falsity will resolve an issue that is central to the validity

of each one of the claims in one stroke.” Id.



                                                15
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 16 of 31



       Commonality is satisfied. As set forth in detail in Plaintiffs’ motion for class

certification, this case involves one group of employees—Contact Center Agents—who

were subject to one common employment practice—the TimeQey system. The way that

Agents use TimeQey does not differ depending on their particular job title, call center, or

client. (ECF No. 362 at 30.) Plaintiffs commonly allege that iQor’s TimeQey system

resulted in unpaid wages to all class members. (Id.)

       Although the Court questioned whether the laws of the eight states at issue could

be managed together in a single trial, in a settlement context, there are nevertheless

questions of law and fact common to the claims of each of the state law classes when

they are considered independent of one another. For each individual state, these questions

include: (1) whether iQor’s TimeQey system resulted in a systemic denial of straight-time

and/or overtime wages to Contact Center Agents; (2) the availability of a substantive

right to unpaid straight-time wages under state law; (3) whether iQor kept adequate

records of the hours worked by Contact Center Agents; (4) whether iQor knew or should

have known that Contact Center Agents worked unpaid time; (5) whether any violations

of state law were willful and not in good faith; and (6) the proper measure of damages.

(See generally ECF No. 362 at 22-27, 29-35 (summarizing relevant state laws and

identifying common question of law and fact).)

       C.     Typicality is Satisfied

       Typicality is met if “the claims or defenses of the representative parties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “[Typicality is] satisfied

if the claims or defenses of the representatives and the members of the class stem from a

                                              16
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 17 of 31



single event or are based on the same legal or remedial theory.” Paxton v. Union Nat.

Bank, 688 F.2d 552, 561-62 (8th Cir. 1982). “This is true even if there are ‘[f]actual

variations in the individual claims.’” Cruz, 2015 WL 6671334, at *10 (quoting Alpern v.

UtiliCorp United, Inc., 84 F.3d 1525, 1540 (8th Cir. 1996)).

       Typicality is satisfied. Plaintiffs have identified at least one proposed Class

Representative for each of the eight Rule 23 State Law Settlement Classes: Sophia Ward

(Arizona); Michael Chavez (California); Brenda Brandt (Colorado); Paris Shoots

(Minnesota); Jonathan Bell (New York); Maxwell Turner (New York); Anissa Sanders

(North Carolina); Tammy Hope (Ohio); and Denise Duffie-McCants (South Carolina).

For each of their respective states, the Class Representatives seek to remedy the same

legal violations—straight-time and/or overtime wages—under the same state law legal

theories, as the members of the classes that they seek to represent. (See Fourth Am.

Compl., ECF No. 336.)

       D.     Adequacy is Satisfied

       The adequacy inquiry ensures that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “The focus of Rule

23(a)(4) is whether: (1) the class representatives have common interests with the

members of the class, and (2) whether the class representatives will vigorously prosecute

the interests of the class through qualified counsel.” Paxton v. Union Nat. Bank, 688 F.2d

552, 562-63 (8th Cir. 1982). The inquiry, “serves to uncover conflicts of interest between

the named parties and the class they seek to represent.” Amchem Prods. v. Windsor, 521

U.S. 591, 626 (1997).

                                             17
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 18 of 31



       There is no indication of antagonizing interests. The proposed Class

Representatives and the classes share a common interest in recovering unpaid wages. The

Class Representatives have demonstrated a commitment to the class by assisting with the

preparation of the Complaint, executing declarations, and/or sitting for their depositions.

(Srey Decl. ¶ 11.) They have maintained regular contact with Counsel, and are committed

to representing the class. (Id.)

       Counsel will likewise fairly and adequately represent the classes. Plaintiffs are

represented by attorneys from Nichols Kaster, PLLP, and Teske, Katz, Kitzer & Rochel,

PLLP. Counsel from Nichols Kaster are qualified, experienced, and have vigorously

litigated the case on behalf of the classes. (Srey Decl. ¶¶ 13-17.) They have been class or

collective counsel in numerous class and collective actions around the country. (Srey

Decl. ¶¶ 13-14 & Ex. 2) Similarly, the law firm of Teske Katz Kitzer & Rochel, PLLP

has significant experience and skill representing plaintiffs in class and collective

litigation. (See Teske Decl.) Accordingly, the Court should appoint Nichols Kaster and

Teske Katz as class counsel. See Fed. R. Civ. P. 23(g) (listing relevant considerations).

       E.     Predominance and Superiority are Satisfied

       Under Rule 23(b)(3), a class may be certified if “questions of law or fact common

to class members predominate over any questions affecting only individual members.”

Fed. R. Civ. P. 23(b)(3). Predominance “tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.” Amchem Products, Inc. v. Windsor,

521 U.S. 591, 623 (1997). Individual questions are those where class members “will need

to present evidence that varies from member to member,” while common questions are

                                             18
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 19 of 31



those where “the same evidence will suffice for each member to make a prima facie

showing [or] the issue is susceptible to generalized, class-wide proof.” Tyson Foods, Inc.

v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). Before certifying a class action under Rule

23(b)(3), the Court must also consider whether “a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3) (listing considerations).

       Although the Court found that manageability issues would prevent this case from

proceeding to verdict in a single trial, this should not prevent certification for the purpose

of settlement. Because the proposed settlement was reached specifically to avoid the need

for further litigation and trial, there is no risk of jury confusion. See Amchem, 521 U.S. at

620. (“Confronted with a request for settlement-only class certification, a district court

need not inquire whether the case, if tried, would present intractable management

problems[.]”); see also Keil v. Lopez, 862 F.3d 685, 693 (8th Cir. 2017) (approving class

action involving laws of eight different states).

       As set forth above, there are common questions of fact and law for each of the

individual states at issue. Even if the potential for a jury trial were taken into

consideration at the settlement stage, Plaintiffs have valid arguments for managing any

risk of jury confusion. For example, if the case were to proceed to trial, Plaintiffs could

request a separate trial for each of the individual state classes, with individual verdict

forms and jury instructions for each state at issue. Plaintiffs could likewise request that

the trials be bifurcated between liability and damages.



                                              19
      CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 20 of 31



        The procedural posture of this litigation also supports superiority. Given the

Court’s order denying certification of the Rule 23 State Law Classes and partially

decertifying the FLSA Collective, the alternative to a global resolution of this matter

would be the filing of thousands of individual cases (or dozens of group actions) on

behalf of the individuals affected by the alleged practices at issue. The Parties’ agreement

to resolve the matter without clogging the dockets of multiple federal and/or state courts

is unquestionably preferable.

II.     THE COURT SHOULD GRANT PRELIMINARY SETTLEMENT
        APPROVAL

        Rule 23(e) of the Federal Rules of Civil Procedure requires judicial approval of

any settlement that will bind absent class members. This involves a two-step process. At

the preliminary approval stage, the Court must first determine whether the proposed

settlement falls within the range of possible approval, such that notice of the settlement

should be given to class members and a hearing on whether to grant final approval should

be scheduled. See 4 Newberg on Class Action § 13:10 (5th ed.); Manual for Complex

Litigation, Fourth § 21.632 (2013). Once class members have had an opportunity to opt-

out or object, the Court then makes a final determination regarding whether the

settlement is a “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). The decision

whether to approve a class action settlement falls within the discretion of the court.

Marshall v. Nat’l Football League, 787 F.3d 502, 508 (8th Cir. 2015).

        Courts must consider four factors in deciding whether to approve a Rule 23 class

action settlement: (1) the merits of the plaintiff’s case, weighed against the terms of the


                                             20
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 21 of 31



settlement; (2) the defendant’s financial condition; (3) the complexity and expense of

further litigation; and (4) the amount of opposition to the settlement.4 Keil v. Lopez, 862

F.3d 685, 693 (8th Cir. 2017). Preliminary approval should be granted if the proposed

settlement is “fair, reasonable and adequate, free of collusion or indicia of unfairness, and

within the range of possible final judicial approval.” Smith v. Questar Capital Corp.,

2015 WL 1963019, at *4 (D. Minn. Apr. 30, 2015).5

       Courts apply similar criteria when considering whether to approve the settlement

of collective actions under the FLSA. Courts evaluate whether the settlement “represents

a fair compromise of a bona fide wage and hour dispute.” Harris v. Chipotle Mexican

Grill, Inc., 2018 WL 617972, at *4 (D. Minn. Jan. 29, 2018) (citation omitted). In



4
 The amount of opposition, if any, cannot be measure at this stage since notice has not
yet been sent.
5
  Amendments to Rule 23(e) are expected to go into effect in December 2018 clarifying
the standard for settlement approval. See http://www.uscourts.gov/rules-policies/pending-
rules-and-forms-amendments (last visited October 5, 2018). The amended rule would
require the court to consider, prior to granting preliminary approval, whether the court
would likely be able to grant final approval of proposal. This requires consideration of
whether: “(A) the class representatives and class counsel have adequately represented the
class; (B) the proposal was negotiated at arm’s length; (C) the relief provided for the
class is adequate, taking into account: (i) the costs, risks, and delay of trial and appeal;
(ii) the effectiveness of any proposed method of distributing relief to the class, including
the method of processing class-member claims; (iii) the terms of any proposed award of
attorney’s fees, including timing of payment; and (iv) any agreement required to be
identified under Rule 23(e)(3); and (D) the proposal treats class members equitably
relative to each other.” See http://www.uscourts.gov/sites/default/files/2018-04-26-
congressional_package_final_posted_to_the_website_0.pdf (last visited October 23,
2018) at 8-10 (proposed Rule 23(e)).
        Because the proposed amendment to Rule 23 is likely to become effective, counsel
have ensured that each of the factors identified above are sufficiently addressed in their
analysis of whether preliminary approval should be granted.
                                             21
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 22 of 31



evaluating fairness, courts consider: “(1) the stage of the litigation and the amount of

discovery exchanges, (2) the experience of counsel, (3) the probability of the plaintiffs’

success on the merits, (4) any overreaching by the employer in the settlement

negotiations, and (5) whether the settlement is the product of arm’s length negotiations

between represented parties based on the merits of the case.” (Id. (quoting Netzel v. West

Shore Group, Inc., 2017 WL 1906955, at * 2 (D. Minn. May 8, 2017)). Here, the relevant

considerations weigh in favor of preliminary approval.

       A.     A Bona Fide Dispute Exists Between the Parties

       A settlement represents a bona fide dispute if it “reflects a reasonable compromise

over issues actually in dispute as employees may not waive their entitlement to minimum

wage and overtime pay under the FLSA.” Netzel v. W. Shore Grp., Inc., 2017 WL

1906955, at *4 (D. Minn. May 8, 2017). Here, Plaintiffs claim that the TimeQey system

led to Contact Center Agents being denied straight-time and overtime wages. Defendant

specifically denies that Plaintiffs are owed any wages under the FLSA or state laws, and

has consistently asserted that its timekeeping system was valid. Although the Parties

continue to firmly believe in the merits of their respective claims and defenses, given the

time and expenses associated with continued litigation, the Parties agree that a

compromise is appropriate. See Lynn’s Food Stores, Inc. v. U. S. Dep’t of Labor, 679

F.2d 1350, 1354 (11th Cir. 1982) (“Thus, when the parties [to litigation] submit a

settlement to the court for approval, the settlement is more likely to reflect a reasonable

compromise of disputed issues than a mere waiver of statutory rights brought about by an

employer’s overreaching.”).

                                             22
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 23 of 31



       B.     The Parties Engaged in Extensive Fact Discovery

       The amount of discovery that has taken place in this action also weighs in favor of

preliminary approval. See Harris, 2018 WL 617972, at *4 (granting settlement approval

and noting that the parties had “reached a settlement after extensive discovery”);

In re Zurn Pex Plumbing Prod. Liab. Litig., 2013 WL 716088, at *6 (D. Minn. Feb. 27,

2013) “(Before reaching a settlement, the parties conducted extensive discovery and

factual investigation, participated in substantial motion practice, subpoenaed and deposed

third parties, and engaged experts[.]”). As set forth above, the Parties engaged in

extensive discovery relating to the FLSA and state law claims, allowing both Parties to

evaluate the strengths and weakness of their respective positions. Plaintiffs deposed

Defendant’s corporate designee and multiple executives, interviewed many of the Opt-In

Plaintiffs, and obtained tens of thousands of pages of documents from Defendant.

Defendant deposed multiple Plaintiffs, and served discovery on 100 Opt-in Plaintiffs.

Both Parties analyzed Defendant’s payroll and time data to determine potential damages,

and engaged expert witnesses to assist with the analysis. Indeed, at the time of the

Court’s class certification order, discovery was closed and the case was ready for

dispositive motions and trial.

       C.     The Proposed Settlement is the Product of Extensive, Arm’s-Length
              Negotiations Between Experienced Counsel

       The proposed settlement was the product of extensive, arm’s-length negotiations,

with experience and informed counsel on both sides. Plaintiffs’ Counsel is experienced in

wage and hour and class action matters, and has reasonably assessed the risks of


                                             23
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 24 of 31



continued litigation and benefits of settlement. Defendant’s Counsel is part of an

international law firm likewise experienced in wage-and-hour class and complex

litigation. The Parties engaged in two mediation sessions with two well-respected

mediators in an effort to resolve their dispute. These mediation sessions were

accompanied by months of additional negotiations that ultimately led to the final

agreement that is before the Court. This raises a presumption of prudence. See, e.g., In re

Zurn Pex Plumbing Products Liab. Litig., 2013 WL 716088, at *6 (“The settlement here

is presumptively valid, given the arm’s-length negotiations supervised by [a mediator],

the extensive discovery conducted over more than five years of litigation, the substantial

experience of both plaintiff and defense attorneys, and the absence of even a single

objection to the settlement.”).

       D.     The Proposed Settlement is Reasonable in Light of the Probability of
              Success on the Merits and the Risks of Continued Litigation

       The most important factor in deciding whether a settlement is “fair, reasonable

and adequate” is the balancing of the strength of the plaintiff’s case against the terms of

the settlement. Zilhaver v. UnitedHealth Group, Inc., 646 F. Supp. 2d 1075, 1079 (D.

Minn. 2009); see also In re Wireless Tel. Fed. Cost Recov. Fees Litig., 396 F.3d 922, 933

(8th Cir. 2005). Here, the Parties reached an agreement to resolve this action for a

substantial sum of $8,750,000.00. There is no “claims-made” aspect to the settlement.

Rather, the entire Net Settlement fund of at least $4,850,333 will be distributed to the

class members who do not opt-out. (Settlement Agreement ¶ 35.)




                                             24
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 25 of 31



       The settlement allocation treats class members equitably relative to each other. In

negotiating and allocating the settlement amount, Plaintiffs’ Counsel performed a

detailed and comprehensive damages analysis. (Srey Decl. ¶ 6.) For each Settlement

Class Member, the analysis considered: (1) the number of eligible weeks within the

applicable statutory period(s) that the Settlement Class Member worked as a Contact

Center Agent; (2) the Settlement Class Member’s individual payroll and timekeeping

records provided by Defendant; (3) an analysis of each individual’s weekly hours

worked; (4) the available remedies for each Settlement Class member under the FLSA

and/or the applicable laws of the state in which they worked; and (5) a weighting of each

Settlement Class Member’s federal and state claims (as applicable) based upon risk of

loss on the merits and the class certification risk of the relevant state law claims. (Id.)

From this analysis, Plaintiffs’ Counsel calculated an individual pro rata percentage for

each Settlement Class Member, and then applied that percentage to the Net Allocation

Fund to determine each Settlement Class Member’s individual settlement offer. (Id.)

       The relief provided by the proposed settlement is reasonable, and in fact

substantial, considering the probability of success on the merits and risks of continued

litigation. See George v. Uponor Corp., 2015 WL 5255280, at *7 (D. Minn. Sept. 9,

2015) (“In deciding on the merits, the Court need not ‘go beyond an amalgam of delicate

balancing, gross approximations, and rough justice.’”) (citation omitted). The merits of

this litigation were hotly contested by both sides. Early on in the case, iQor filed a motion

for judgment on the pleadings seeking dismissal of Plaintiffs’ claims for unpaid straight-

time wages under Minnesota, Arizona, New York, and Ohio law. (Motion, ECF No. 85.)

                                              25
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 26 of 31



Although the motion was denied, the Court declined to rule on the ultimate merits of the

state law claims. (See Order, ECF No. 430 at 25-26.) The Parties also disputed liability as

to Plaintiffs’ FLSA claims. Although the Court indicated that Plaintiffs’ federal claims

for unpaid time in increments of 20 minutes or less were strong (Order, ECF No. 430 at

47-55), Defendant was prepared to appeal this decision to the Eighth Circuit (see Motion

for Interlocutory Appeal, ECF No. 440).

       Likewise, the Court decertified Plaintiffs’ FLSA claims for unpaid time in

increments of more than 20 minutes. (Order, ECF No. 430 at 55-57.) The Parties also

disputed whether Defendant’s alleged violations of law were willful, and whether the

company acted in good faith. (See ECF No. 362 at 35-36; ECF No. 350 at 3-9.) Adding to

the risk was the fact that the Court had denied class certification of the state law claims

and granted partial decertification of the FLSA claims. (Order, ECF No. 430.) As set

forth above, the alternative to settlement would be thousands of individual cases (or

dozens of group actions). See, e.g., Brask v. Heartland Auto. Servs., Inc., 2006 WL

2524212, at *2 (D. Minn. Aug. 15, 2006) (“Absent a global settlement, the resolution of

this case would be followed by litigation of these twelve other cases.”).

       The proposed settlement will provide class members with settlement amounts

ranging from $291 to over $6,000, and the gross settlement amount represents 46% of

potential recovery on claims for time of 20 minutes or less, exclusive of interest and

penalties. (Srey Decl. ¶¶ 7-8.) Given the probability of success and the risks of moving

forward with litigation in numerous courts, the settlement is substantial.



                                             26
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 27 of 31



       E.     The Expense of Further Litigation Weighs in Favor of Preliminary
              Settlement Approval

       Where continued litigation could involve a robust adversarial process, many

months of additional pre-trial litigation, a trial, and potential appeals, the expense and

duration of further litigation weighs in favor of settlement approval. In re UnitedHealth

Grp. Inc. S'holder Derivative Litig., 631 F. Supp. 2d 1151, 1158 (D. Minn. 2009). Here,

continuing the litigation would have resulted in complex, costly, and lengthy proceedings

before this Court, possibly the Eighth Circuit, and many other state and/or federal courts.

These proceedings would have significantly delayed any relief to the members of the

Settlement Class, and might have resulted in no relief at all. The costs associated with

continued litigation would have been significant to both parties, and weighs in favor of

preliminary approval.

       F.     The Requests for Attorneys’ Fees and Plaintiff Service Awards are
              Reasonable

       As part of this motion, Plaintiffs request that the Court set a deadline for Plaintiffs’

Counsel to file a motion for attorneys’ fees and costs that is 30 days before the expiration

of the opt-out and objection period. See Keil, 862 F.3d at 705 (deadline for fee petition

must be set prior to objection date). Counsel will request an award of attorneys’ fees of

not more than $2,916,666.66 (one-third of the amount recovered), and costs of up to

$300,000. (Srey Decl. ¶ 18.) Under the proposed agreement, these amounts will be paid

at the same time as the class members receive payment. (Settlement Agreement, ¶¶ 66-

68.) Plaintiffs’ requests are reasonable, and should be preliminarily approved. The Eighth

Circuit has approved the use of the “percentage-of-recovery” method for awarding fees in

                                              27
   CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 28 of 31



common fund cases such as this one. See, e.g., Netzel, 2017 WL 1906955, at *8 (citing In

re U.S. Bancorp. Litig., 291 F.3d 1035, 1038 (8th Cir. 2002)). Likewise, awards of one-

third of the total amount recovered are not uncommon. See id. (collecting cases).

       The Court should likewise preliminarily approve the proposed Plaintiff service

awards, which will be formally requested along with attorneys’ fees and costs. The

awards range from $2,000 to $6,000 for the Named Plaintiffs and proposed Class

Representatives, and $500 for those who gave depositions in discovery. (Settlement

Agreement ¶ 43.) The proposed service awards are modest in comparison to the millions

of dollars in relief made available to the Settlement Class, and well within the range of

reasonable awards. As the Eighth Circuit recently noted, “courts in this circuit regularly

grant service awards of $10,000 or greater.” Caligiuri v. Symantec Corp., 855 F.3d 860,

867 (8th Cir. 2017) (affirming service award of $10,000); Huyer v. Njema, 847 F.3d 934,

941 (8th Cir. 2017) (affirming settlement that included $10,000 service awards to named

plaintiffs); Zilhaver v. UnitedHealth Group, Inc., 646 F. Supp. 2d 1075, 1085 (D. Minn.

2009) (granting named plaintiffs $15,000 each in service awards from settlement of

$17,000,000).

       G.     iQor’s Financial Condition Does Not Impact the Settlement

       Finally, courts also examine the compensation provided in the settlement and the

defendant’s ability to pay when determining whether the settlement is fair, reasonable

and adequate. See Petrovic, 200 F.3d at 1152 (citing Grunin v. Int’l House of Pancakes,

513 F.2d 114, 124 (8th Cir. 1975)). This factor also supports approval of the Settlement

Agreement. There is no issue regarding Defendant’s ability to make the agreed-upon

                                            28
       CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 29 of 31



settlement payment, and the settlement amount was not discounted based on any

perceived financial distress.

III.     THE COURT SHOULD APPROVE THE PROPOSED NOTICE PLAN

         In addition to reviewing the substance of the Settlement Agreement, the Court

must ensure that notice is sent in a reasonable manner to all class members who would be

bound by the proposed settlement. Fed. R. Civ. P. 23(e)(1). The “best notice” practicable

under the circumstances includes individual notice to all class members who can be

identified through reasonable effort. Fed. R. Civ. P. 23(c)(2)(B).

         The Court should approve the proposed notice plan. As explained in detail above,

the Parties have agreed to three separate notices for distribution to individuals who are

members of a Rule 23 State Law Class, the FLSA Collective, or both groups. See

Settlement Agreement, Exs. 1-3.) Each notice contains (1) a summary of the lawsuit; (2)

a clear definition of the Settlement Classes; (3) a description of the benefits of the

Settlement (including the amount allocated to each individual); (4) the release of claims;

(5) an explanation of Settlement Class members’ right to exclude themselves from the

settlement, a date by which Settlement Class members must opt out, and information

regarding how to do so; (6) instructions as to how to object to the Settlement and a date

by which Settlement Class members must object; (7) the date, time, and location of the

final approval hearing; (8) contact information for the Claims Administrator; and (9)

information regarding Class Counsel and the amount that Class Counsel may seek in

attorneys’ fees and expenses, as well as the proposed class representative service awards.

See Fed. R. Civ. P. 23(c)(2), (e). Individuals who would like more information will also

                                              29
    CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 30 of 31



be able to call a toll-free number for more information, and access a website regarding

the settlement. (See Settlement Agreement, Exs. 1-3 (“Where Do I Obtain More

Information?”).)

       The Parties have agreed to hire a respected third-party settlement administrator to

handle the notice process. (Settlement Agreement ¶¶ 47-57.) The administrator will send

the notices by both U.S. mail to their last known personal address, and by email to their

last known personal email address (if known). (Id.) Addresses will be updated using

available databases and services. (Id.) The administrator will also handle other aspects of

the notice process, such as establishing a qualified settlement fund, calculating final

settlement amounts and payroll tax withholdings, processing and mailing settlement

checks, and issuing and processing tax forms in connection with the settlement payments.

(Id. ¶ 36.)

                                      CONCLUSION

       For all of the reasons set forth herein, Plaintiffs request that their Unopposed Motion

for Preliminary Settlement Approval be granted in full.


Dated: October 23, 2018             NICHOLS KASTER, PLLP

                                    /s/Rachhana T. Srey
                                    Rachhana T. Srey, MN Bar No. 340133
                                    Robert L. Schug, MN Bar No. 387013
                                    4600 IDS Center
                                    80 South Eighth Street
                                    Minneapolis, MN 55402
                                    Phone: (612) 256-3200
                                    Fax: (612) 338-4878
                                    srey@nka.com
                                    schug@nka.com

                                             30
CASE 0:15-cv-00563-SRN-SER Document 467 Filed 10/23/18 Page 31 of 31




                         TESKE, KATZ, KITZER &
                         ROCHEL, PLLP

                         Vildan Teske, MN Bar No. 241404
                         Marisa C. Katz, MN Bar No. 389709
                         222 South Ninth Street, Suite 4050
                         Minneapolis, MN 55402
                         Phone: (612) 746-1558
                         Fax: (651) 846-5339
                         teske@tkkrlaw.com
                         katz@tkkrlaw.com

                         ATTORNEYS FOR PLAINTIFFS, THE PROPOSED
                         RULE 23 CLASSES, AND THOSE SIMILARLY
                         SITUATED




                                 31
